DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. Applicant’s election without traverse of the species TCRβ in the species of TCR chains and the number of normalized reads and threshold values set forth in Table 46 in the species of read normalization and threshold values in the reply filed on 16 December 2021 is acknowledged.

Claim Status
3. Claims 1-40 are cancelled.
Claims 41-52 are currently pending.
Claims 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 August 2021.
Claims 45-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 December 2021.
Claims 41-44 and 47-50 are under examination herein.
Claims 41-44 and 47-50 are rejected.

Priority
4. The instant application claims the benefit of priority to Japanese Application No. 2017-050105 filed 15 March 2017. Receipt is acknowledged of certified copies of papers required by 

Information Disclosure Statement
5. The Information Disclosure Statements filed on 13 September 2019 and 4 January 2021 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Drawings
6. The drawings filed 13 September 2019 are accepted.

Specification
7. Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains language that can be implied such as “The present invention provides”.  Correction is required.  See MPEP § 608.01(b).

8. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in para. [0290] of the published application. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
9. Claim 41, and those claims dependent therefrom, recite “if the sample TCR diversity value is higher than a reference TCR diversity value, determining that the subject is likely to respond to the immunotherapy with the immune checkpoint inhibitor; and administering the immune checkpoint inhibitor to the subject who is likely to respond to the immunotherapy with the immune checkpoint inhibitor, and thereby treating the cancer in the subject”. It is noted that these limitations are contingent upon the sample TCR diversity value being higher than a reference TCR diversity value but the claim does not require that this condition is met. Therefore, these limitations of determining the subject is likely to responds to the immunotherapy and administering the immunotherapy to the subject are not required to be performed in the broadest reasonable interpretation of the claims (see MPEP 2111.04(II)). Claim 48 recites further contingent limitations for the comparison to the values and Claim 50 recites further limitation on the immune checkpoint inhibitor that further limit the contingent limitations recited in claim 41 and are therefore also not required to be performed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10. Claims 41-44 and 47-50 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and law of nature without significantly more. 
In accordance with MPEP § 2106, claims found to recite statutory subject matter (Step 1: YES) are then analyzed to determine if the claims recite any concepts that equate to an abstract idea, law of nature or natural phenomenon (Step 2A, Prong 1). In the instant application, the claims recite the following limitations that equate to one or more categories of judicial exception: 
Claim 41 recites determining a sample T cell receptor (TCR) diversity value in a biological sample comprising T cells from the subject; if the sample TCR diversity value is higher than a reference TCR diversity value, determining that the subject is likely to respond to the immunotherapy with the immune checkpoint inhibitor.
Claim 42 recites wherein the sample TCR diversity value is determined by calculating a sample TCR diversity index from TCR repertoire analysis of the T cells in the biological sample from the subject, and wherein the reference TCR diversity value is determined by calculating a reference diversity index from TCR repertoire analysis of T cells from a non-responder to the immunotherapy with the immune checkpoint inhibitor.
Claim 43 recites wherein the sample TCR diversity index and the reference TCR diversity index are selected from a Shannon index, a Simpson index, an inverse Simpson index, a normalized Shannon index, a Unique50 index, a DE30 index, a DE80 index, and a DE50 index.
Claim 44 recites wherein the sample TCR diversity index is a DE50 index.
Claim 47 recites wherein the TCR is TCRβ.
Claim 48 recites wherein if the sample TCR diversity index that is a DE50 index (i) is normalized with respect to any one number of reads set forth as normalized number of reads in the following Table 46, and (ii) is equal to or greater than a threshold value corresponding to the normalized number of reads set forth in the Table 46, then the subject is determined to be likely to respond to the immunotherapy with the immune checkpoint inhibitor.
Claim 49 recites wherein: (a) the T cells are CD8+ and are positive for one or more T cell suppression-related cell surface markers, (b) the T cells are CD8+ and are positive for one or more T cell stimulation-related cell surface markers, (c) the T cells are CD8+ and are positive for one or more cell surface markers selected from the group consisting of PD-1, CD28, CD154 (CD40L), CD134 (0X40), CD137 (4-1BB), CD278 (ICOS), CD27, CD152 (CTLA-4), CD366 (TIM-3), CD223 (LAG-3), CD272 (BTLA), CD226 (DNAM-1), TIGIT, and CD367 (GITR), (d) the T cells are CD8+PD-1+ T cells, (e) the biological sample comprising T cells from the subject comprises peripheral blood from the subject, (f) determining the sample T cell receptor (TCR) diversity value in the biological sample comprises isolating CD8TPD-1+ T cells from a peripheral blood sample of the subject; and determining TCR diversity of the CD8TPD-1+ T cells, or (g) determining the sample T cell receptor (TCR) diversity value comprises large-scale high efficiency TCR repertoire analysis.
Claim 50 recites wherein: (a) the immune checkpoint inhibitor is a PD-1 inhibitor, or (b) the immune checkpoint inhibitor is selected from nivolumab and pembrolizumab.
The limitations for determining a TCR diversity value or index in claims 41-44 and 48 are textual equivalents for calculations that are performed in order to determine the value in light of para. [0141] of the instant specification. Therefore, these limitations fall under the “Mathematical 
Furthermore, these limitations recite a correlation between the presence of different types of T cell receptors in the subject and the likely of immune checkpoint inhibitor response. This is similar to the concept of a correlation between the presence of myeloperoxidase in a bodily sample and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017) that the courts identified as being a natural phenomenon. Therefore, the claims also recite a concept that falls under the natural phenomenon category of judicial exceptions. As such, claims 41-44 and 47-50 recite an abstract idea and a law of nature (Step 2A, Prong 1: YES). 
Claims found to recite a judicial exception under Step 2A, Prong 1 are then further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite an additional element that reflects an improvement to technology or applies or uses the recited judicial exception to effect a particular treatment for a condition in all embodiments of the invention. Rather, the instant claims recite additional elements that amount to a contingent application of a treatment that is not required to 
Claims 41 recites administering the immune checkpoint inhibitor to the subject who is likely to respond to the immunotherapy with the immune checkpoint inhibitor, and thereby treating the cancer in said subject.
Claim 50 recites wherein: (a) the immune checkpoint inhibitor is a PD-1 inhibitor, or (b) the immune checkpoint inhibitor is selected from nivolumab and pembrolizumab.
However, these limitations are contingent limitations that are only performed in the event that the sample TCR diversity value is higher than a reference TCR diversity value. Therefore, there are embodiments of the claims where the sample TCR diversity value is lower than a reference TCR diversity value and no treatment is applied. A treatment or prophylaxis limitation must affirmatively recite an action that effects a treatment or prophylaxis for a disease or medical condition, and thus the treatment must be required to be performed in the broadest reasonable interpretation of the claim. Since these limitations are not required, the additional elements of the claims do not meet the necessary requirement to integrate the recited judicial exception into a practical application that is a particular treatment for cancer. Claims 42-44 and 47-49 do not recite any another additional elements. As such, claims 41-44 and 47-50 are directed to an abstract idea and a law of nature (Step 2A, Prong 2: NO).
Claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B
Claims 41 recites administering the immune checkpoint inhibitor to the subject who is likely to respond to the immunotherapy with the immune checkpoint inhibitor, and thereby treating the cancer in said subject.
Claim 50 recites wherein: (a) the immune checkpoint inhibitor is a PD-1 inhibitor, or (b) the immune checkpoint inhibitor is selected from nivolumab and pembrolizumab.
As discussed above, these limitations are contingent limitations that are only performed in the event that the sample TCR diversity value is higher than a reference TCR diversity value. Therefore, there are embodiments of the claims where the sample TCR diversity value is lower than a reference TCR diversity value and no treatment is applied. Furthermore, these treatments are commercially available cancer therapies, as evidenced by para. [0102] of the instant specification and thus are well-understood, routine and conventional treatments. Claims 42-44 and 47-49 do not recite any another additional elements. The additional elements do not comprise an inventive concept when considered individually or as an ordered combination that transforms the claimed judicial exception into a patent-eligible application of the judicial exception. Therefore, the claims do not amount to significantly more than the judicial exception itself (Step 2B: No). As such, claims 41-44 and 47-50 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. Claims 41-44 and 47-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pasqual et al. (WO 2015/162596 A1; 13 September 2019 IDS Document). The italicized text corresponds to the instant claim limitations.
With respect to claim 41, Pasqual et al. discloses that the TCR diversity value can be determined from a biological sample of a subject and comprises T-cells of the patient (pg. 4, line 1 to pg. 6, line 6; determining a sample T cell receptor (TCR) diversity value in a biological sample comprising T cells from the subject). Pasqual et al. also discloses that the method includes treating a cancer patient by predicting a patient’s response to an immune checkpoint blockade therapy by comparing the diversity value to a threshold or reference and administering a drug blocking an immune checkpoint to the patient if they are identified as a good responder to the drug (pg. 7, lines 16-26; pg. 8, lines 3-11 and 29-37; pg. 9, lines 1-29; if the sample TCR diversity value is higher than a reference TCR diversity value, determining that the subject is likely to respond to the immunotherapy with the immune checkpoint inhibitor; and administering the immune checkpoint inhibitor to the subject who is likely to respond to the immunotherapy with the immune checkpoint inhibitor, and thereby treating the cancer in said subject).
Regarding 42, Pasqual et al. discloses determining a diversity value for an individual and determining a threshold based on the diversity of a representative cohort of individuals treated by immune checkpoint blockade therapy and known to be non-responders (pg. 4, line 23 to pg. 6, line 6; pg. 9, line 1 to pg. 10, line 7; wherein the sample TCR diversity value is determined by calculating a sample TCR diversity index from TCR repertoire analysis of the T cells in the biological sample from the subject, and wherein the reference TCR diversity value is determined by calculating a reference diversity index from TCR repertoire analysis of T cells from a non-responder to the immunotherapy with the immune checkpoint inhibitor). 
wherein the sample TCR diversity index and the reference TCR diversity index are selected from a Shannon index, a Simpson index, an inverse Simpson index, a normalized Shannon index, a Unique50 index, a DE30 index, a DE80 index, and a DE50 index in claim 43; wherein the sample TCR diversity index is a DE50 index in claim 44).
Pertaining to claim 47, Pasqual et al. discloses that determining TRB diversity (pg. 4, lines 1-14; pg. 11, lines 31-32; pg. 12, line 2; wherein the TCR is TCRβ).
As to claim 48, the limitation of wherein if the sample TCR diversity index that is a DE50 index (i) is normalized with respect to any one number of reads set forth as normalized number of reads in the following Table 46, and (ii) is equal to or greater than a threshold value corresponding to the normalized number of reads set forth in the Table 46, then the subject is determined to be likely to respond to the immunotherapy with the immune checkpoint inhibitor is not required to be performed within the broadest reasonable interpretation of the limitation as it is a contingent limitation whose condition to be performed is not required to be met within the metes and bounds of the claimed invention. Therefore, the broadest reasonable interpretation of this claim is anticipated by Pasqual et al. because it teaches the limitations of claim 41 that are required to be performed (see MPEP 2111.04(II)).
With respect to claim 49, Pasqual et al. discloses that the biological sample comprising T cells from the subject comprises peripheral blood from the subject (pg. 3, lines 10-13; pg. 15, lines 1-3 and 14-16; (e) the biological sample comprising T cells from the subject comprises peripheral blood from the subject).
Regarding claim 50, Pasqual et al. discloses that the immune checkpoint inhibitor is a PD-1 inhibitor (pg. 6, lines 6-17; wherein: (a) the immune checkpoint inhibitor is a PD-1 inhibitor). 

Conclusion
12. No claims are allowed.

E-mail Communications Authorization
13. Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Inquiries
14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA M. WISE whose telephone number is (571)272-2249. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLIVIA M. WISE/Primary Examiner, Art Unit 1631